Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-16 and 18-20 are pending. Applicant’s after final amendment filed on 8/10/2022 is acknowledged and has been entered.

2.  Applicant’s IDS, filed 8/1/2022, is acknowledged and have been considered. 

3. Applicant’s amendment has overcome the rejections under 35 USC 103(a) which were of the previous office action because applicant has cancelled the claim which was subject to the rejection. 

Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. Claims 1-2, 10-11, 13-14, 16, and 18-20 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-23 of US Patent No: 10,730,908, in view of McCaw et al. Biotechnol. Prog., 2014, vol. 30, No5, of record), Tamori et al. (US 9,162,161, of record) and Joehnck et al. (US 20145/0155565). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘908 claim multimers of an alkali-stabilized Protein A as defined by SEQ ID NOs: 51 or 52 covalently coupled to a porous support, wherein the amino acids at positions 13 and 44 are asparagines and wherein at least the asparagine residue at position 3 has been mutated to one of the currently claimed amino acids (e.g., glutamic acid, lysine …). (see claim 11 of the ‘908)
With respect to claim 2, the ‘908 further claims that the mutants include further mutations in one or more of the positions 1, …, 35 (see claim 12). 
With respect to claims 19-20, the ‘908 as noted above claims glutamic acid as one of the possible substitution for position 3 of SEQ ID NO: 51 or 52. 
The ‘908 differs from the current claims with respect to the methods steps of providing a storage liquid that includes at least 50% by volume of an aqueous alkali metal hydroxide solution, permeating the matrix with the storage liquid and storing the storage liquid permeated separation matrix for a storage time of at least 5 days (base claims 1 and 18) and 25 days (claim 14). 
The ‘908 further differs in the recitation that the alkali metal hydroxide solution has a molarity of from 10-100 mM (claim 11) and that the storage liquid includes at least 70% by volume aqueous alkali metal hydroxide solution. (claim 13).  
The ‘908 further differs in the recitation that the separation matrix retain at least 80% of its original dynamic binding capacity after step (b). (claim 16). 
McCaw as noted in the prior OA teaches an ideal Protein A resin is stable in commonly used cleaning agents for extended time periods (p. 1125, 2nd ¶). McCaw teaches such alkaline-stable Protein A ligands were known in the art (p. 1125, 3rd ¶) and further teaches a Protein A affinity chromatography which was stable in 0.1 M NaOH, which is equivalent to “100 mM”, for at least 100 h (this is equivalent to over 4 days) with little loss in binding capacity (abstract;. P. 1127 2nd column under “alkaline stability” ). 
Tamori teaches as noted in the prior OA an enhancement of alkali resistance and storage stability is required in affinity chromatography for protein purification, since a strongly alkaline aqueous solution such as one that includes sodium hydroxide (column 1, 3rd ¶). Tamori teaches a filler for affinity chromatography which shows excellent alkaline resistance and storage stability (column 2, ¶2) which includes ligands such as repeating binding domains of Protein A (column 11-12).  
Tamori further teaches purging the interior of the column with a 0.3 normal aqueous solution of sodium hydroxide and then leaving the column to stand for 15 hours at 25C (column 19, section 1.1.4 –Alkali Resistance) as well as storing the column, without any further change, for 3 weeks at 50C (column 20, section 2.1.6). 
Joehnck teaches as noted in the prior OA a hydrophilic cross-linked polymer for use as a support material in chromatography and the immobilization of biologically active substances such as Protein A (abstract) ¶s2, 36, 106). Joehnck teaches that the polymers are distinguished by good stability to hydrolysis, in particular in basic medium (¶91). 
Joehnck teaches storage stability of the polymer in dilute sodium hydroxide solution (¶41) and that storage in dilute sodium hydroxide solution had absolutely no effect on the distribution coefficient (¶181). 
Joehnck further teaches in Fig. 3 no effect on distribution coefficient for over 5 days storage in 0.5 M NaOH, which is considered to meet applicant’s limitation “storing the storage liquid-permeated separation matrix for a storage time of at least 5 days” as well as to be equivalent to “permeating the separation matrix with the storage liquid”. 
Joehnck teaches storage of the polymer in 0.5 M NaOH at a volume ratio NaOH: polymer gel of 4:1 (¶178), which is considered to meet applicants claimed “at least 50% by volume of an aqueous alkali metal hydroxide solution”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included steps of providing a storage liquid that includes at least 50% by volume of an aqueous alkaline metal hydroxide solution such as NaOH, permeating the separation matrix with the storage liquid and stored the matrix for a storage time of at least 5 days with respect to an alkaline stable Protein A resin claimed by the 774 Patent. Those of skill in the art would have had reason to do so because Joehnck and Tamori teach that storing alkali resistant resins was known in the art, and there would be a reasonable expectation of success in doing so given that the ‘908 claims the exact same resin and further given the teachings of Joehnck that Protein A resins were known in the art which could withstand such storage conditions. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Note that while the combined references do not teach that the separation matrix retains at least 80% of its original dynamic binding capacity after step (b), it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. In the instant case, the resin claimed by the ‘908 appears to be the exact same alkali stable Protein A chromatography resin currently claimed. Accordingly and in absence of evidence to the contrary, one of ordinary skill in the art would consider to obtain similar DBC or at least to have considered the particular DBC obtained to be optimization well within the skill of the ordinary artisan. 

6. Claims 1-2, 4, 6-16, and 18-20 are  rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-23 of US Patent No: 10,730,908, in view of McCaw et al. Biotechnol. Prog., 2014, vol. 30, No5, of record), Tamori et al. (US 9,162,161, of record) and Joehnck et al. (US 20145/0155565), as applied to claims 1-2, 10-11, 13-14, 16, and 18-20 above, and further in view of Hall et al. (US 8,329,860), Majima et al. (US 8,674,073), Bian (US 2007/0207500) and Johansson et al. (US 2008/0230478). 
The prior art teachings of McCaw, Tamori and Joehnck are discussed supra.
The ‘908 further differs from the claimed invention in the recitation that the asparagine or glutamic acid residue at position 35 has been mutated to an alanine (claim 4). 
The ‘908 also differs from the claimed invention in the recitation that at least 11 mg/ml of the multimers of immunoglobulin-binding alkali-stabilized Protein A domains are covalently coupled to the porous support (claim 8). 
The ‘908 also differs from the claimed invention in the recitation that the multimers are alkali-stabilized Protein A domains each comprise a C-terminal cysteine residue for covalent coupling to the porous support (claim 6), via thioether links (claim 7), and that the porous support is highly cross-liked agarose beads (claim 9). 
The ‘908 further differs in the recitation that the storage liquid further includes a C2-C7 alcohol. (claim 12). 
The ‘908 further differs in the recitation that the separation matrix is cleaned and/or sanitized with a cleaning fluid prior to storing wherein the cleaning fluid includes at least 50% by volume of an aqueous alkali metal hydroxide solution with a molarity of from 500 mM to 5M (claim 15). 
Hall teaches multimers of alkali-stabilized protein A domains which may be provided with a terminal coupling group, such as cysteine, to facilitate the coupling to an insoluble carrier such as beads (abstract; column 7, lines 17-25). Hall teaches that the terminal coupling group is one or more nitrogen and/or Sulphur atoms with the C-terminal cysteine (column 6, last ¶), which is considered a thioether link. 

Hall further teaches that as in all process technology, an important aim is to keep the production costs low. Consequently, improved chromatographic techniques are frequently presented and the matrices are when possible reused. Hall teaches that the standard CIP involves treatment of the matrix with 1M NaOH (column 1, lines 65-67 and spanning to column 2, lines 1-10). 

Majima teaches modified domains of SpA where the residues of positions such as 35 are substituted with an alanine (claims 1-2, 6). Majima teaches multiples of 2-5 tandemly linked such immunoglobulin-binding domains (claim 6). Majima teaches that the in a general reaction for immobilizing a protein on an affinity carrier, main active groups in the protein to be used in a reaction for binding the protein to the carrier include thiol groups of cysteine (column 4, lines 26-29). 

Bian teaches coupling high density protein ligands such as Protein A to a solid support at advantageous high density such as 7-100 mg of protein A per ml of solid support (¶37).

Johansson teaches storage buffers for Protein A resins such as MabSelectXtra which includes benzyll alcohol, which is considered at C2-C7 alcohol (¶s 79-80). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included further mutated amino acids such as glutamic acid residue at position 35 which has been mutated to an alanine, to have further included a C2-C7 alcohol in the storage buffer, to have coupled to the solid support at least 11 mg/ml as by a C-terminal cysteine residue, via thioether links (claim 7), and to have used supports such highly cross-liked agarose beads (claim 9). 
Those of skill in the art would have had reason to do so because Majima teaches substitutions such as N35A for immunoglobulin binding domains of SpA to improve stability, Johansson teaches that it was known to include Enzyl alcohol as part of storage buffers for Protein A resins, and both Hall and Majima teache that immobilization of Protein A is typically via terminal cysteine and thioether linkages. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

7. Claims 1-3, 5, 10-11, 14, 16 and 18-20 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-29 of US Patent No: 10,654,887, in view of McCaw et al. Biotechnol. Prog., 2014, vol. 30, No5, of record), Tamori et al. (US 9,162,161, of record) and Joehnck et al. (US 20145/0155565). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘887 claim multimers of an alkali-stabilized Protein A covalently coupled to a porous support.
The ‘887 does not specifically recite that the alkali-stabilized Protein A domains are defined by SEQ ID Nos: 51 or 52, wherein the amino acids at positions 13 and 44 are asparagines and wherein at least the asparagine residue at position 3 has been mutated to one of the currently claimed amino acids (e.g., glutamic acid, lysine …). 
Instead, the ‘887 sets out a generic formula SEQ ID NO: 53 (see claim 1).
However,  a comparison between SEQ ID NO: 53 of the ‘887 (shown as userSeq1 below) and SEQ ID NO: 51 of the current application (shown as userSeq2 below), shows 69.6% identity between the currently defined SEQ ID NO: 51 and the generic formula SEQ ID NO: 53. 

Importantly, position 3 which is defined “X2” in the ‘887 is defined as “E,K,Y..”. These amino acids substitutions are the same amino acids claimed in base claims 1 and 18 of the current application. The ‘887 further includes N (Asparagine) at both positions 13 and 44. (relevant amino acids are bolded below). 

69.6% identity in 46 residues overlap; Score: 147.0; Gap frequency: 0.0%

UserSeq1       2 QXAFYEILXLPNLTEEQRXXFIXXLKDXPSXSXXXLAEAKXXNXAQ
UserSeq2       2 QNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDAQ
                 * ****** *********  **  *** ** *   *****  * **
With respect to current claims 2-3, the ‘887 further claims that X1 is an alanine or has been deleted  (see claim 12). 
With respect to claim 5, the ‘887 further claims that the multimers includes for example tetramers, pentamers, hexamers of the alkali-stabilized Protein A domains (see claim 4). 
With respect to claims 19-20, the ‘887 as noted above claims that X2 which occurs at position 3 includes substitutions such as “E” (Glutamic acid). 
The ‘887 differs from the current claims with respect to the methods steps of providing a storage liquid that includes at least 50% by volume of an aqueous alkali metal hydroxide solution, permeating the matrix with the storage liquid and storing the storage liquid permeated separation matrix for a storage time of at least 5 days (base claims 1 and 18) and 25 days (claim 14). 
The ‘887 further differs in the recitation that the alkali metal hydroxide solution has a molarity of from 10-100 mM (claim 11) and that the storage liquid includes at least 70% by volume aqueous alkali metal hydroxide solution. (claim 13).  
The ‘887 further differs in the recitation that the separation matrix retain at least 80% of its original dynamic binding capacity after step (b). (claim 16). 
McCaw as noted in the prior OA teaches an ideal Protein A resin is stable in commonly used cleaning agents for extended time periods (p. 1125, 2nd ¶). McCaw teaches such alkaline-stable Protein A ligands were known in the art (p. 1125, 3rd ¶) and further teaches a Protein A affinity chromatography which was stable in 0.1 M NaOH, which is equivalent to “100 mM”, for at least 100 h (this is equivalent to over 4 days) with little loss in binding capacity (abstract;. P. 1127 2nd column under “alkaline stability” ). 
Tamori teaches as noted in the prior OA an enhancement of alkali resistance and storage stability is required in affinity chromatography for protein purification, since a strongly alkaline aqueous solution such as one that includes sodium hydroxide (column 1, 3rd ¶). Tamori teaches a filler for affinity chromatography which shows excellent alkaline resistance and storage stability (column 2, ¶2) which includes ligands such as repeating binding domains of Protein A (column 11-12).  
Tamori further teaches purging the interior of the column with a 0.3 normal aqueous solution of sodium hydroxide and then leaving the column to stand for 15 hours at 25C (column 19, section 1.1.4 –Alkali Resistance) as well as storing the column, without any further change, for 3 weeks at 50C (column 20, section 2.1.6). 
Joehnck teaches as noted in the prior OA a hydrophilic cross-linked polymer for use as a support material in chromatography and the immobilization of biologically active substances such as Protein A (abstract) ¶s2, 36, 106). Joehnck teaches that the polymers are distinguished by good stability to hydrolysis, in particular in basic medium (¶91). 
Joehnck teaches storage stability of the polymer in dilute sodium hydroxide solution (¶41) and that storage in dilute sodium hydroxide solution had absolutely no effect on the distribution coefficient (¶181). 
Joehnck further teaches in Fig. 3 no effect on distribution coefficient for over 5 days storage in 0.5 M NaOH, which is considered to meet applicant’s limitation “storing the storage liquid-permeated separation matrix for a storage time of at least 5 days” as well as to be equivalent to “permeating the separation matrix with the storage liquid”. 
Joehnck teaches storage of the polymer in 0.5 M NaOH at a volume ratio NaOH: polymer gel of 4:1 (¶178), which is considered to meet applicants claimed “at least 50% by volume of an aqueous alkali metal hydroxide solution”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included steps of providing a storage liquid that includes at least 50% by volume of an aqueous alkaline metal hydroxide solution such as NaOH, permeating the separation matrix with the storage liquid and stored the matrix for a storage time of at least 5 days with respect to an alkaline stable Protein A resin claimed by the 887 Patent. Those of skill in the art would have had reason to do so because Joehnck and Tamori teach storing alkali resistant resins was known in the art, and there would be a reasonable expectation of success in doing so given that the ‘887 claims a generic formula for a Protein A alkali stabilized resin which includes the same amino acid residues currently claimed and further given the teachings of Joehnck that Protein A resins were known in the art which could withstand such storage conditions. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

Note that while the combined references do not teach that the separation matrix retains at least 80% of its original dynamic binding capacity after step (b), it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. In the instant case, the resin claimed by the ‘887 appears to be the exact same alkali stable Protein A chromatography resin currently claimed. Accordingly and in absence of evidence to the contrary, one of ordinary skill in the art would consider to obtain similar DBC or at least to have considered the particular DBC obtained to be optimization well within the skill of the ordinary artisan. 

8. Claims 1-16 and 18-20 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-29 of US Patent No: 10,654,887, in view of McCaw et al. Biotechnol. Prog., 2014, vol. 30, No5, of record), Tamori et al. (US 9,162,161, of record) and Joehnck et al. (US 20145/0155565), as applied to claims 1-3, 5, 10-11, 14, 16 and 18-20 above, and further in view of Hall et al. (US 8,329,860), Majima et al. (US 8,674,073), Bian (US 2007/0207500) and Johansson et al. (US 2008/0230478). 
The prior art teachings of McCaw, Tamori and Joehnck are discussed supra.
The ‘887 further differs from the claimed invention in the recitation that the asparagine or glutamic acid residue at position 35 has been mutated to an alanine (claim 4). 
The ‘887 also differs from the claimed invention in the recitation that at least 11 mg/ml of the multimers of immunoglobulin-binding alkali-stabilized Protein A domains are covalently coupled to the porous support (claim 8). 
The ‘887 also differs from the claimed invention in the recitation that the multimers are alkali-stabilized Protein A domains each comprise a C-terminal cysteine residue for covalent coupling to the porous support (claim 6), via thioether links (claim 7), and that the porous support is highly cross-liked agarose beads (claim 9). 
The ‘887 further differs in the recitation that the storage liquid further includes a C2-C7 alcohol. (claim 12). 
The ‘887 further differs in the recitation that the separation matrix is cleaned and/or sanitized with a cleaning fluid prior to storing wherein the cleaning fluid includes at least 50% by volume of an aqueous alkali metal hydroxide solution with a molarity of from 500 mM to 5M (claim 15). 
Hall teaches multimers of alkali-stabilized protein A domains which may be provided with a terminal coupling group, such as cysteine, to facilitate the coupling to an insoluble carrier such as beads (abstract; column 7, lines 17-25). Hall teaches that the terminal coupling group is one or more nitrogen and/or Sulphur atoms with the C-terminal cysteine (column 6, last ¶), which is considered a thioether link. 

Hall further teaches that as in all process technology, an important aim is to keep the production costs low. Consequently, improved chromatographic techniques are frequently presented and the matrices are when possible reused. Hall teaches that the standard CIP involves treatment of the matrix with 1M NaOH (column 1, lines 65-67 and spanning to column 2, lines 1-10). 

Majima teaches modified domains of SpA where the residues of positions such as 35 are substituted with an alanine (claims 1-2, 6). Majima teaches multiples of 2-5 tandemly linked such immunoglobulin-binding domains (claim 6). Majima teaches that the in a general reaction for immobilizing a protein on an affinity carrier, main active groups in the protein to be used in a reaction for binding the protein to the carrier include thiol groups of cysteine (column 4, lines 26-29). 

Bian teaches coupling high density protein ligands such as Protein A to a solid support at advantageous high density such as 7-100 mg of protein A per ml of solid support (¶37).

Johansson teaches storage buffers for Protein A resins such as MabSelectXtra which includes benzyll alcohol, which is considered at C2-C7 alcohol (¶s 79-80). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included further mutated amino acids such as glutamic acid residue at position 35 which has been mutated to an alanine, to have further included a C2-C7 alcohol in the storage buffer, to have coupled to the solid support at least 11 mg/ml as by a C-terminal cysteine residue, via thioether links (claim 7), and to have used supports such highly cross-liked agarose beads (claim 9). 
Those of skill in the art would have had reason to do so because Majima teaches substitutions such as N35A for immunoglobulin binding domains of SpA to improve stability, Johansson teaches that it was known to include Enzyl alcohol as part of storage buffers for Protein A resins, and both Hall and Majima teaches that immobilization of Protein A is typically via terminal cysteine and thioether linkages. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 7, 2022				/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644